Citation Nr: 1509739	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  07-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned at personal hearing before the undersigned Veterans Law Judge, held via videoconference from the RO, in November 2010.  Unfortunately, the video portion of the transmission was not functioning; however, the Veteran opted to proceed with audio only, and waived any objection to the form of the hearing.  A transcript of the proceeding is of record.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In June 2011, March 2013, and September 2013, the Board remanded the appeal 
for additional development.  All requested development having been completed, this claim now returns before the Board.


FINDINGS OF FACT

1.  A laboratory finding of the presence of hepatitis A antibodies is not a disability for VA purposes.

2.  The Veteran has never had an active hepatitis A infection.



CONCLUSION OF LAW

The criteria for service connection of hepatitis are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2005, August 2005, March 2006, June 2007, and April 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations were conducted in connection with the claim.  In prior remands, the Board found that September 2011 and April 2013 examinations were inadequate, as the examiners had failed to address all potential risk factors, applied an incorrect legal standard in expressing opinions, or had not considered an accurate factual record.  The most recent, October 2013, obtained in full compliance with the Board's September 2013 remand directives, corrects these deficiencies and is fully adequate for adjudication.    38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner reviewed the claims file, made necessary clinical findings, and rendered the required nexus opinion with a full and complete rationale based in the evidence of record and supported by medical knowledge.

At the Veteran's November 2010 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  No listed condition is at issue here.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

STRs reveal that the Veteran sustained a human bite in a November 1967 altercation.  This bite became infected, and the Veteran required antibiotic treatment, which successfully cleared the problem.  STRs show no reports of any hepatitis infection or even suspicions of one.  There are no reports of associated symptoms, such as jaundice, or any showing of any positive testing.

The Veteran was first noted to have hepatitis A antibodies during a November 2004 VA agent orange registry examination.  The Veteran was confused, and thought at the time that he was infected with hepatitis C or B, but it has been repeatedly confirmed that only hepatitis A antibodies are present.  The Veteran has since stated that he was mistaken, and has limited his argument to hepatitis A.

As is noted above, the September 2011 and April 2013 VA examinations are not considered adequate for adjudication purposes.  Both offered negative nexus opinions, but the failings in the statements of the applicable evidence and factors, as well as application of the legal standard of proof, deprive these opinions of any probative value.

The Veteran was afforded a third VA examination in October 2013.  The Veteran's history of testing positive for hepatitis A antibodies in November 2004 was noted.  He had no prior IV drug use, and no blood transfusions.  He had been in a monogamous relationship since 1977.   He reported his only risk factor for exposure was the human bite in service.  The examiner reviewed the records for treatment for that human bite, and noted that the Veteran received no blood transfusions at that time, and that there was no evidence of jaundice.  The examiner indicated that the records showed that the Veteran had a bacterial infection at that time which resolved without residuals.

After examining the Veteran and his records, the examiner concluded that the Veteran did not have any hepatitis diagnosis related to service.  The examiner noted that the only thing the Veteran had ever tested positive for was hepatitis A antibodies.  The examiner stated that this was a self-limiting infection spread through contaminated food, or that he could have had the vaccine for hepatitis A which would also cause a positive test result.  He specified that hepatitis was not involved with the infection from the bite.  Further, hepatitis A would have resolved without long term residuals.

The Board first concludes that there is no disability for VA purposes at any time during the appellate period.  The undisputed evidence is that the Veteran's blood carries antibodies indicating that he was exposed to hepatitis A at some point, from some vector.  It may even result from immunity acquired from an immunization.  He does not allege, and the evidence does not show, any current chronic infection or even any past acute infection.  The hepatitis A, simply put, never made him sick.  At best, the Veteran has a positive laboratory finding.

Such is similar to high cholesterol or high triglycerides.  VA has specifically found such are not disabilities for VA purposes.  Final Rule, Schedule for Rating Disabilities, Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The Court of Appeals for Veterans Claims has in a memorandum decision accepted that this is a determination by VA that these are not disabilities.  See Williams v. Peake, No. 07-0415, 2008 WL 4414372 (Vet. App. Sept. 25, 2008) ("The argument that the Board erred by not awarding [the Veteran] service connection for high cholesterol is not supported by the law.  The Secretary has determined that a high cholesterol level is a laboratory test result and not a disability for VA-benefits purposes, see 61 Fed. Reg. 20,440, 20,445 (1996), and the Court lacks jurisdiction to review what the Secretary considers a disability under the rating schedule."  (citing 38 U.S.C. § 7252(b); Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that "the content of the rating schedule is indistinguishable from the review of 'what should be considered a disability'").

Importantly, hepatitis A is not listed as a disability is the rating schedule.  Hepatitis C is listed under Diagnostic Code 7354, and Code 7345 provides ratings for liver disease "including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C."  Hepatitis A does not fall within those categories.  As the examiner noted, it is self-limiting and resolves without residuals.  This is further evidence that hepatitis A antibodies are not a disability for VA purposes.

Moreover, even if the presence of such antibodies is considered to be a disability, as an asymptomatic infection of some type, the evidence of record is against a finding that such is related to military service.  STRs show no infection or signs and symptoms of associated illness, and the Veteran has competently and credibly denied the presence of almost all risk factors.  The sole factor cited, the human bite, has been excluded as a vector by the VA examiner based on the contemporaneous manifestations and treatment.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hepatitis is not warranted.


ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


